                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


                                             CV-18-162-BLG-BMM-JTJ
 CHRISTOPHER KORTLANDER,

                     Plaintiff,                   ORDER

 vs.

 BUREAU OF LAND
 MANAGEMENT; DEPARTMENT
 OF INTERIOR; and RYAN ZINKE,

                     Defendants.




       Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

       IT IS ORDERED:

       1. The case remains assigned to the Honorable Brian Morris, United States

District Judge, for all further proceedings and entry of judgment.

       2.    Pursuant to 28 U.S.C. '636(b)(1)(B), the case is referred to the

Honorable John Johnston, United States Magistrate Judge, who will conduct all

necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate
Judge=s jurisdiction by 28 U.S.C. '636(b)(1)(A).

3.   The Clerk of Court is directed to forthwith notify the parties of the making of

this Order.



      DATED this 22nd day of January, 2019.
